Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 1 of 72 Page ID
                                #:42359




                                FOR PUBLICATION

                  UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT


                JENNY LISETTE FLORES,                    No. 19-56326
                                 Plaintiff-Appellee,
                                                            D.C. No.
                                 v.                      2:85-cv-04544-
                                                           DMG-AGR
                JEFFREY A. ROSEN, Acting Attorney
                General; CHAD F. WOLF; U.S.
                DEPARTMENT OF HOMELAND                     OPINION
                SECURITY; U.S. IMMIGRATION AND
                CUSTOMS ENFORCEMENT; U.S.
                CUSTOMS AND BORDER PROTECTION,
                            Defendants-Appellants.

                      Appeal from the United States District Court
                         for the Central District of California
                        Dolly M. Gee, District Judge, Presiding

                         Argued and Submitted May 19, 2020
                              San Francisco, California

                               Filed December 29, 2020
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 2 of 72 Page ID
                                #:42360




               2                        FLORES V. ROSEN

                   Before: William A. Fletcher, Marsha S. Berzon, and
                           Milan D. Smith, Jr., * Circuit Judges.

                                   Opinion by Judge Berzon


                                          SUMMARY **


                                           Immigration

                   In an action involving the Flores Agreement, a 1997
               settlement agreement between the United States and a class
               of all minors subject to immigration detention (“the
               Agreement”), the panel affirmed in part and reversed in part
               a district court order enjoining regulations represented as
               implementing the Agreement, and affirmed the district
               court’s denial of the government’s motion to terminate the
               Agreement.

                  By the Agreement’s terms, it terminates after the
               “publication of final regulations implementing this
               Agreement.” In 2019, the Department of Homeland Security
               (“DHS”) and the Department of Health and Human Services
               (“HHS”) issued a final rule entitled “Apprehension,
               Processing, Care, and Custody of Alien Minors and
               Unaccompanied Alien Children (“Final Rule”), which

                    *
                      Pursuant to Ninth Circuit General Order 3.2.h, Judge M. Smith, Jr.
               was drawn by lot to replace Judge Tashima, who has recused himself.
               Judge M. Smith, Jr. has reviewed the record and briefs in this case and
               listened to the oral argument before the prior panel.
                   **
                      This summary constitutes no part of the opinion of the court. It
               has been prepared by court staff for the convenience of the reader.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 3 of 72 Page ID
                                #:42361




                                     FLORES V. ROSEN                          3

               comprises two sets of regulations: one issued by DHS and
               one by HHS. The district court entered a permanent
               injunction enjoining enforcement of the Final Rule in its
               entirety.

                   As to the HHS regulations relating to unaccompanied
               minors, the panel held that the provisions are generally
               consistent with the Agreement, and may take effect, with
               two exceptions. First, the panel concluded that the provision
               allowing the Office of Refugee Resettlement (“ORR”) to
               place an unaccompanied minor in a secure facility (e.g., a
               state or county juvenile detention facility) if the minor is
               “otherwise a danger to self or others” is inconsistent with the
               Agreement. The panel explained that the relevant statutory
               provision states that a minor shall not be placed in a secure
               facility “absent a determination that the child poses a danger
               to self or others,” not that ORR may place a minor in a secure
               facility whenever it makes that determination. Second, the
               panel concluded that the portion of the bond hearing
               regulations providing a hearing to unaccompanied minors
               held in secure or staff-secure placements only if they request
               one is inconsistent with the Agreement, which provides
               unambiguously for a bond hearing “unless the minor
               indicates . . . that he or she refuses such a hearing.”

                   Although the panel held that the majority of the HHS
               regulations may take effect, it also held that the district court
               did not abuse its discretion in declining to terminate the
               portions of the Agreement covered by those regulations,
               noting that the government moved to terminate the
               Agreement in full, not to modify or terminate it in part.

                  As to the DHS regulations regarding initial
               apprehension, processing, and custody of both
               unaccompanied and accompanied minors, the panel held that
               some of the provisions are consistent with the Agreement
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 4 of 72 Page ID
                                #:42362




               4                      FLORES V. ROSEN

               and may take effect: namely, the provisions regarding
               transfer of unaccompanied minors from DHS to HHS and
               those regarding DHS custodial care immediately following
               apprehension.

                   However, the panel held that the remaining regulations
               relating to accompanied minors depart from the Agreement
               in two principal, related ways: (1) they limit the
               circumstances in which accompanied minors may be
               released, and (2) they provide for the detention of families
               together in facilities licensed not by states but by
               Immigration and Customs Enforcement itself. The panel
               explained that these departures undermine the Agreement’s
               core “presumption in favor of releasing minors” and its
               requirement that those not released be placed in “licensed,
               non-secure facilities that meet certain standards.”
               Explaining that these regulations dramatically increase the
               likelihood that accompanied minors will remain in
               government detention indefinitely, the panel observed that
               effecting this change was one of the principal features of the
               Final Rule, and that the government strongly disagrees with
               the court’s holding in Flores v. Lynch, 828 F.3d 898 (9th Cir.
               2016) (“Flores I”), that the Agreement encompasses
               accompanied minors.

                  Because the panel concluded that the differences
               between the regulations and the Agreement are substantial
               and affect the central protections afforded by the Agreement,
               the panel rejected the government’s argument that the
               Agreement terminated by its own terms.

                   Finally, the panel held that the district court did not abuse
               its discretion in denying the government’s motion to
               terminate the Agreement as to accompanied minors, as the
               government had not demonstrated that changed
               circumstances justified termination. First, the panel rejected
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 5 of 72 Page ID
                                #:42363




                                     FLORES V. ROSEN                        5

               the government’s contention that, by codifying the
               Agreement’s protections for unaccompanied minors,
               Congress had signaled it was leaving the treatment of
               accompanied minors to DHS’s discretion. The panel
               explained that it had already held to the contrary in Flores I,
               where the court determined that the creation of statutory
               rights for unaccompanied minors does not make application
               of the Agreement to accompanied minors impermissible.

                   Second, addressing the government’s contention that the
               Final Rule is a fundamental change in law justifying
               termination of the Agreement, the panel rejected the notion
               that the executive branch can unilaterally create the change
               that it then offers as the reason it should be excused from
               compliance.       Although the Agreement contemplates
               termination upon the promulgation of consistent regulations,
               the panel explained it does not follow that the executive
               branch could bring about termination through the
               promulgation of inconsistent regulations.

                   Third, the panel rejected the government’s argument that
               an unprecedented increase in family migration warrants
               termination of the Agreement. The government has three
               primary options when DHS encounters an accompanied
               minor: (1) release all family members, (2) detain the
               parent(s) or legal guardian(s) and release the minor to a
               parent or legal guardian, or transfer the minor to HHS as an
               unaccompanied minor, or (3) detain the family together at an
               appropriate family detention center. The panel observed that
               the government prefers the third option, but that the
               Agreement flatly precludes that approach. The panel
               explained that, if the only problem were a lack of licensed
               facilities to hold accompanied minors, then modification of
               the Agreement might be warranted, but the government
               sought a much more comprehensive change by jettisoning
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 6 of 72 Page ID
                                #:42364




               6                     FLORES V. ROSEN

               the Agreement’s release mandate for accompanied minors
               except in narrow circumstances.

                   Even if the government has legitimate justifications for
               detaining adults, the panel concluded that it had not shown
               why it must also detain accompanying minors. The panel
               noted that the Final Rule suggests disingenuously that family
               separation is not preferable because it has generated
               significant litigation. The panel explained that the litigation
               cited relates to forcibly separating parents and children, but
               that nothing in the Agreement requires the government to
               take children against their parents’ will. Instead, the
               Agreement provides for the release of a minor to certain
               adult relatives and, if none of those relatives are available,
               provides a mechanism for parents to designate another
               individual or entity.

                   Fourth, the panel rejected the government’s contention
               that flaws in the certified class of Plaintiffs constitute
               changed circumstances warranting termination of the
               Agreement.      Observing that Flores I held that the
               government waived its ability to challenge the class
               certification when it settled the case and did not timely
               appeal the final judgment, the panel explained that the
               government cited no authority supporting its suggestion that
               the evolution of class certification standards warrants
               termination, particularly when the government has never
               moved to decertify or modify the class.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 7 of 72 Page ID
                                #:42365




                                    FLORES V. ROSEN                      7

                                      COUNSEL

               August E. Flentje (argued), Special Counsel to the Assistant
               Attorney General; Sarah B. Fabian, Senior Litigation
               Counsel; William C. Silvis, Assistant Director; Jeffrey
               Robins, Deputy Director; William C. Peachey, Director;
               Joseph Hunt, Assistant Attorney General; Office of
               Immigration Litigation, Civil Division, United States
               Department of Justice, Washington, D.C.; for Defendants-
               Appellants.

               Carlos R. Holguin (argued) and Peter A. Schey, Center for
               Human Rights & Constitutional Law, Los Angeles,
               California; Holly S. Cooper, Co-Director, Immigration Law
               Clinic, University of California Davis School of Law, Davis,
               California; Leecia Welch, Neha Desai, Poonam Juneja, and
               Freya Pitts, National Center for Youth Law, Oakland,
               California; Kevin Askew, Orrick Herrington & Sutcliffe
               LLP, Los Angeles, California; for Plaintiff-Appellee.

               Elizabeth B. Wydra, Brianne J. Gorod, and Dayna J. Zolle,
               Constitutional Accountability Center, Washington, D.C., for
               Amici Curiae Members of Congress.

               James H. Hulme, Arent Fox LLP, Washington, D.C.;
               David L. Dubrow and Melissa Trenk, Arent Fox LLP, New
               York, New York; Justin A. Goldberg, Arent Fox LLP, Los
               Angeles, California; for Amici Curiae American Pediatric
               Association, American Pediatric Society, American
               Academy of Child and Adolescent Psychiatry, American
               Academy of Pediatrics, American Academy of Pediatrics
               California Chapter, American Academy of Pediatrics
               Pennsylvania Chapter, American Academy of Pediatrics
               Texas Chapter, American Association for Psychoanalysis in
               Clinical Social Work, American Medical Association,
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 8 of 72 Page ID
                                #:42366




               8                   FLORES V. ROSEN

               American Professional Society on the Abuse of
               Children, American Psychiatric Association, American
               Psychoanalytic Association, Association of Medical
               School Pediatric Department Chairs, California Medical
               Association, California Psychiatric Association, Center for
               Law and Social Policy, Center for Youth Wellness,
               Children’s Defense Fund, Doctors for America, Lutheran
               Immigration and Refugee Service, March of Dimes,
               National Association of Pediatric Nurse Practitioners,
               National Association of Social Workers, National Education
               Association, Society for Pediatric Research, Women’s
               Refugee Commission, First Focus On Children, Save The
               Children Action Network Inc., Save The Children US,
               United States Fund for UNICEF, and Zero To Three.

               Amanda Aikman, Jennifer K. Brown, and Natasha Greer
               Menell, Morrison & Foerster LLP, New York, New York,
               for Amici Curiae Interfaith Group of 40 Religious and
               Interreligious Organizations.

               Alexis Coll-Very, Redwood City, California; Molly L.
               Leiwant, New York, New York; Wendy Wylegala, Kids in
               Need of Defense, New York, New York; for Amici Curiae
               Kids in Need of Defense, Capital Area Immigrants’ Rights
               Coalition, Catholic Legal Immigration Network Inc.,
               Florence Immigrant and Refugee Rights Project, Immigrant
               Children Advocates’ Relief Efforts, International Rescue
               Committee, Legal Services for Children, National
               Immigrant Justice Center, Northwest Immigrant Rights
               Project, Public Counsel, and Young Center for Immigrant
               Children’s Rights.

               Sarah P. Alexander, Constantine Cannon LLP, San
               Francisco, California, for Amici Curiae Human Rights
               Watch and Amnesty International USA.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 9 of 72 Page ID
                                #:42367




                                   FLORES V. ROSEN                      9


               Aaron X. Fellmeth, Arizona State University, Sandra Day
               O’Connor College of Law, Phoenix, Arizona; W. Warren H.
               Binford, Willamette University College of Law, Salem,
               Oregon; Blaine I. Green and Erica Turcios Yader, Pillsbury
               Winthrop Shaw Pittman LLP, San Francisco, California;
               Michael Garcia Bochenek, New York, New York; Stella
               Burch Elias, University of Iowa College of Law, Iowa City,
               Iowa; Ian M. Kysel, Cornell Law School, Ithaca, New York;
               for Amici Curiae Legal Scholars and Nongovernmental
               Organizations.

               Joseph P. Lombardo, Sara T. Ghadiri, and Eric S. Silvestri,
               Chapman and Cutler LLP, Chicago, Illinois, for Amici
               Curiae Children’s Advocacy Organizations.

               Xavier Becerra, Attorney General; Michael L. Newman,
               Senior Assistant Attorney General; Sarah E. Belton,
               Supervising Deputy Attorney General; Virginia Corrigan,
               Rebekah A. Fretz, Vilma Palma Solana, and Julia Harumi
               Mass, Deputy Attorneys General; California Department of
               Justice, Oakland, California; William Tong, Attorney
               General, Hartford, Connecticut; Kathleen Jennings,
               Attorney General, Wilmington, Delaware; Kwame Raoul,
               Attorney General, Chicago, Illinois; Aaron M. Frey,
               Attorney General, Augusta, Maine; Brian E. Frosh, Attorney
               General, Baltimore, Maryland; Maura Healey, Attorney
               General, Boston, Massachusetts; Dana Nessel, Attorney
               General, Lansing, Michigan; Keith Ellison, Attorney
               General, St. Paul, Minnesota; Aaron D. Ford, Attorney
               General, Carson City, Nevada; Gurbir S. Grewal, Attorney
               General, Trenton, New Jersey, Hector Balderas, Attorney
               General, Santa Fe, New Mexico; Letitia James, Attorney
               General, New York, New York; Ellen F. Rosenblum,
               Attorney General, Salem, Oregon; Josh Shapiro, Attorney
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 10 of 72 Page ID
                                 #:42368




               10                   FLORES V. ROSEN

               General, Harrisburg, Pennsylvania; Peter F. Neronha,
               Attorney General, Providence, Rhode Island; Thomas J.
               Donovan Jr., Attorney General, Montpelier, Vermont;
               Mark R. Herring, Attorney General, Richmond, Virginia;
               Robert W. Ferguson, Attorney General, Olympia,
               Washington; Karl A. Racine, Attorney General,
               Washington, D.C.; for Amici Curiae States of California,
               Connecticut, Delaware, Illinois, Maine, Maryland,
               Massachusetts, Michigan, Minnesota, Nevada, New Jersey,
               New Mexico, New York, Oregon, Pennsylvania, Rhode
               Island, Vermont, Virginia, Washington, and the District of
               Columbia.

               Michael N. Feuer, City Attorney; Kathleen Kenealy,
               Valerie L. Flores, Michael Dundas, and Danielle L.
               Goldstein, Attorneys; Office of the City Attorney, Los
               Angeles, California; Donna R. Ziegler, County Counsel,
               Oakland, California; Craig Labadie, City Attorney, Albany,
               California; Esteban A. Aguilar Jr., City Attorney,
               Albuquerque, New Mexico; Joanna C. Anderson, City
               Attorney, Alexandria, Virginia; Nina R. Hickson, City
               Attorney, Atlanta, Georgia; Anne L. Morgan, City Attorney,
               Austin, Texas; Andre M. Davis, City Solicitor, Baltimore,
               Maryland; Farimah F. Brown, City Attorney, Berkeley,
               California; Eugene O’Flaherty, Corporation Counsel,
               Boston, Massachusetts; Nancy E. Glowa, City Solicitor,
               Cambridge, Massachusetts; Mark A. Flessner, Corporation
               Counsel, and Benna Ruth Solomon, Deputy Corporation
               Counsel, Chicago, Illinois; William R. Hanna, Director of
               Law, Cleveland Heights, Ohio; Zach Klein, City Attorney,
               Columbus, Ohio; Sharon L. Anderson, County Counsel,
               Martinez, California; Jessica M. Scheller, Assistant State’s
               Attorney, Chicago, Illinois; Heather M. Minner, City
               Attorney, Cupertino, California; Ronald C. Lewis, City
               Attorney, Houston, Texas; Charles Parkin, City Attorney,
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 11 of 72 Page ID
                                 #:42369




                                    FLORES V. ROSEN                       11

               Long Beach California; Margaret L. Carter, O’Melveny &
               Myers LLP, Los Angeles, California; Michael P. May, City
               Attorney, Madison, Wisconsin; Leslie J. Girard, County
               Counsel, Salinas, California; James E. Johnson, Corporation
               Counsel, New York, New York; Barbara J. Parker, City
               Attorney, Oakland, California; Marcel S. Pratt, City
               Solicitor, Philadelphia, Pennsylvania; Cris Meyer, City
               Attorney, Phoenix, Arizona; Yvonne S. Hilton, City
               Solicitor, Pittsburgh, Pennsylvania; Tracy P. Reeve, City
               Attorney, Portland, Oregon; Jeffrey Dana, City Solicitor,
               Providence, Rhode Island; Susan Alcala Wood, City
               Attorney, Sacramento, California; Dennis J. Herrera, City
               Attorney, San Francisco, California; Richard Doyle, City
               Attorney, San Jose, California; James R. Williams, County
               Counsel, San Jose, California; Dana McRae, County
               Counsel, Santa Cruz, California; Peter S. Holmes, City
               Attorney, Seattle, Washington; Francis X. Wright Jr., City
               Solicitor, Somerville, Massachusetts; Michael Jenkins, City
               Attorney, Best Best & Krieger LLP, Manhattan Beach,
               California; for Amici Curiae 37 Cities and Counties.


                                        OPINION

               BERZON, Circuit Judge:

                   We consider again the consent decree incorporating the
               Flores Agreement, a 1997 settlement agreement between the
               United States and a class of all minors subject to immigration
               detention (“the Agreement”). The Agreement established
               nationwide standards for the “detention, release, and
               treatment of minors” by U.S. immigration authorities.
               Agreement ¶ 9. By the Agreement’s own terms, it terminates
               after the government’s “publication of final regulations
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 12 of 72 Page ID
                                 #:42370




               12                    FLORES V. ROSEN

               implementing this Agreement.” Id. ¶ 40 (as modified by
               Stipulation, Dec. 7, 2001).

                   In 2019, the government issued final regulations
               represented as implementing, and thus terminating, the
               Agreement. The new regulations largely mirror the
               Agreement’s protections for unaccompanied minors, but
               they significantly reduce the limits on detention for minors
               taken into custody with a family member or guardian
               (“accompanied minors”). The district court concluded that
               the new regulations, on the whole, were inconsistent with the
               Agreement. It enjoined the regulations from taking effect
               and denied the government’s motion to terminate the
               Agreement.

                    We hold that the provisions of the new regulations
               relating to unaccompanied minors are generally consistent
               with the Agreement and may take effect, with two
               exceptions. Additionally, some of the regulations regarding
               initial detention and custody of both unaccompanied and
               accompanied minors are consistent with the Agreement and
               may take effect.

                   The remaining new regulations relating to accompanied
               minors depart from the Agreement in several important
               ways. We therefore affirm the district court’s order enjoining
               those regulations. Additionally, the district court correctly
               concluded that the Agreement was not terminated by the
               adoption of the regulations. Finally, the district court did not
               abuse its discretion in denying the government’s motion to
               terminate the Agreement, as the government has not
               demonstrated that changed circumstances, such as an
               increase in family migration, justify terminating the
               Agreement’s protections.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 13 of 72 Page ID
                                 #:42371




                                       FLORES V. ROSEN                           13

                                                I.

               A. The Flores Agreement

                   This case stems from a 1985 lawsuit filed on behalf of a
               class of minors detained by U.S. immigration authorities.
               After considerable litigation, the parties negotiated the
               Agreement, entered by the district court as a consent decree
               in January 1997. The Agreement applies to “[a]ll minors
               who are detained in the legal custody of the INS,”
               Agreement ¶ 10, and so covers both unaccompanied and
               accompanied minors, Flores v. Lynch, 828 F.3d 898, 905–
               08 (9th Cir. 2016) (“Flores I”). 1 It “creates a presumption in
               favor of releasing minors and requires placement of those
               not released in licensed, non-secure facilities that meet
               certain standards.” Flores I, 828 F.3d at 901.

                   The Agreement anticipated that its terms would be
               adopted into regulations. Paragraph 9 specifies that “[w]ithin
               120 days of the final district court approval of this
               Agreement, the INS shall initiate action to publish the
               relevant and substantive terms of this Agreement as a
               Service regulation” and that “[t]he final regulations shall not
               be inconsistent with the terms of this Agreement.”
               Agreement ¶ 9. Paragraph 40 of the Agreement originally
               included a termination date, but in 2001 the parties stipulated
               to extend the Agreement. As modified, paragraph 40
               provides that “[a]ll terms of this agreement shall terminate
               45 days following defendants’ publication of final
               regulations implementing this Agreement.” The government
                   1
                     Although the Agreement refers to “INS,” the Immigration and
               Naturalization Service’s obligations under the Agreement now apply to
               the Department of Homeland Security (“DHS”) and the Department of
               Health and Human Services (“HHS”). See Flores v. Sessions, 862 F.3d
               863, 870 (9th Cir. 2017) (“Flores II”).
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 14 of 72 Page ID
                                 #:42372




               14                   FLORES V. ROSEN

               did not publish final regulations intended to implement the
               Agreement until August 2019.

                   The Agreement imposes several substantive
               requirements on the government’s detention of minors. It
               requires the government to “hold minors in facilities that are
               safe and sanitary and that are consistent with the INS’s
               concern for the particular vulnerability of minors” and to
               “place each detained minor in the least restrictive setting
               appropriate to the minor’s age and special needs.”
               Agreement ¶¶ 11, 12A. Ordinarily, within three days after
               apprehending and detaining a minor, the government must
               choose between two options for placing the minor. Id. ¶ 12A.
               The first option, discussed in paragraph 14, is releasing the
               minor to a parent, legal guardian, adult relative, or another
               “capable and willing” designated adult or entity. Release is
               mandatory if the minor presents neither a flight nor a safety
               risk and a qualified custodian is available. Alternatively,
               under paragraph 19, the minor may be placed in a facility
               “licensed by an appropriate State agency to provide
               residential, group, or foster care services for dependent
               children.” Id. ¶ 6. Licensed facilities must be “non-secure as
               required under state law.” Id.

                   There are some exceptions to the Agreement’s
               placement and time requirements. For instance, a minor may
               be placed in a secure juvenile detention facility under
               paragraph 21 in limited circumstances, such as when the
               minor has been charged with a crime. Id. ¶¶ 12A(1), 21. And
               “in the event of an emergency or influx of minors into the
               United States,” the requirement that minors be placed within
               three days is relaxed, provided that “the INS shall place all
               minors pursuant to Paragraph 19 as expeditiously as
               possible.” Id. ¶ 12A(3). An “influx of minors” occurs if
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 15 of 72 Page ID
                                 #:42373




                                     FLORES V. ROSEN                       15

               “more than 130 minors” are awaiting placement in a non-
               secure licensed facility under paragraph 19. Id. ¶ 12B.

                   Finally, the Agreement mandates that a minor in
               deportation proceedings who is not released is entitled to a
               bond hearing before an immigration judge, “unless the minor
               indicates on the Notice of Custody Determination form that
               he or she refuses such a hearing.” Id. ¶ 24A.

               B. Subsequent developments

                   The INS published a proposed rule in 1998, stating that
               the “substantive terms of the settlement form the basis for
               the proposed rule.” 63 Fed. Reg. 39,759, 39,759 (1998). In
               January 2002, shortly after the Agreement was extended, the
               INS announced it was “reopening the comment period” and
               particularly sought “comments that relate to issues that have
               come to the public’s attention since the close of the original
               comment period in 1998.” 67 Fed. Reg. 1670, 1670 (2002).
               That rulemaking process did not result in a final rule.

                   In 2002, Congress passed the Homeland Security Act,
               Pub. L. No. 107-296, 116 Stat. 2135, which abolished INS
               and transferred most immigration functions to the newly
               formed DHS, which houses Immigration and Customs
               Enforcement (“ICE”). 6 U.S.C. §§ 111, 251, 291. But the
               Act assigned responsibility for the care of “unaccompanied
               alien children who are in Federal custody by reason of their
               immigration status” to the Office of Refugee Resettlement
               (“ORR”), housed within HHS. Id. § 279(a), (b)(1)(A).

                   In 2008, Congress elaborated on ORR’s duties relating
               to the care and custody of unaccompanied children in the
               Trafficking Victims Protection Reauthorization Act
               (“TVPRA”). Pub. L. No. 110-457, 122 Stat. 5044
               (principally codified in relevant part at 8 U.S.C. § 1232). The
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 16 of 72 Page ID
                                 #:42374




               16                   FLORES V. ROSEN

               TVPRA “partially codified the [Flores Agreement] by
               creating statutory standards for the treatment of
               unaccompanied minors.” Flores I, 828 F.3d at 904.

               C. Flores I & II

                   Before September 11, 2001, “families apprehended for
               entering the United States illegally were most often released
               rather than detained because of a limited amount of family
               bed space; families who were detained had to be housed
               separately, splitting up parents and children.” Id. at 903
               (internal quotation marks omitted). After 2001, immigration
               policy changed, “with more restrictive immigration controls,
               tougher enforcement, and broader expedited removal of
               [inadmissible] aliens, which made the automatic release of
               families problematic.” Id. (internal quotation marks
               omitted). Nonetheless, until 2014, ICE “generally releas[ed]
               parents who were not flight or safety risks.” Id. at 908.

                   In 2014, ICE responded to a surge of migrating families
               from Central America by opening new family detention
               centers in Texas, which it operated under internal standards
               that did not comply with the Agreement. Id. at 904. (ICE also
               operated a state-licensed family detention center in
               Pennsylvania. Id. at 903.) Plaintiffs moved to enforce the
               Agreement, arguing both that ICE was violating its terms by
               holding minors in secure, unlicensed facilities, and that the
               Agreement required ICE to release a minor’s accompanying
               parent, absent a flight or safety risk. Id. at 905. The
               government responded that the Agreement did not apply to
               accompanied minors, id., and that even if it did, the
               Agreement should be modified to exclude them from
               coverage, given “the surge in family units” crossing the
               southwest border and the passage of the Homeland Security
               Act and the TVPRA, id. at 909–10.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 17 of 72 Page ID
                                 #:42375




                                    FLORES V. ROSEN                       17

                   Flores I held that the plain language of the Agreement
               covers accompanied minors but that the Agreement does not
               require the government to release parents. Id. at 905, 908.
               Importantly, the Agreement’s applicability to accompanied
               minors does not mean that detained parents and their
               children must be separated. If the government does not
               release parents, the parents have a choice, albeit a difficult
               one: they may choose to exercise their children’s right to
               release under the Agreement, provided a suitable sponsor is
               available, or they may waive their children’s rights and keep
               their children with them.

                   Flores I also rejected the government’s motion to modify
               the Agreement. Id. at 909–10. We held that the government
               had not shown that the surge in family migration was
               unanticipated, and even if it was, modifying the Agreement
               to exempt accompanied minors was not a “‘suitably tailored’
               response.” Id. at 910 (quoting Rufo v. Inmates of Suffolk Cty.
               Jail, 502 U.S. 367, 383 (1992)). We also held that the
               Homeland Security Act and the TVPRA did not make
               application of the Agreement to accompanied minors
               “impermissible.” Id.

                   A year later, we held that nothing in the Homeland
               Security Act or the TVPRA excused the government from
               providing detained, unaccompanied minors with bond
               hearings as required by the Agreement. Flores II, 862 F.3d
               at 881. We observed that “[t]he bond hearing under
               Paragraph 24A is a fundamental protection guaranteed to
               unaccompanied minors under the Flores Settlement” and
               that it “provide[s] minors with meaningful rights and
               practical benefits.” Id. at 867.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 18 of 72 Page ID
                                 #:42376




               18                     FLORES V. ROSEN

               D. The Final Rule

                   In August 2019, DHS and HHS jointly issued a final rule
               entitled “Apprehension, Processing, Care, and Custody of
               Alien Minors and Unaccompanied Alien Children.” 84 Fed.
               Reg. 44,392 (Aug. 23, 2019) (“Final Rule”). According to
               the rule’s preamble, the agencies’ intention was to
               implement the Flores Agreement “in a manner that is
               workable in light of subsequent statutory, factual, and
               operational changes.” Id. at 44,392. The Final Rule
               comprises two sets of regulations: one issued by DHS and
               the other by HHS. The DHS regulations address the
               apprehension and processing of both unaccompanied and
               accompanied minors, as well as the care and custody of
               accompanied minors. See id. at 44,525–30 (codified at
               8 C.F.R. §§ 212.5, 236.3). The HHS regulations address
               only the care and custody of unaccompanied minors. See id.
               at 44,530–35 (codified at 45 C.F.R. pt. 410). The DHS
               regulations provide that after DHS apprehends
               unaccompanied minors, it ordinarily transfers them to the
               custody of HHS. 2 Id. at 44,526 (codified at 8 C.F.R.
               § 236.3(f)).

                   While the HHS regulations generally track the
               Agreement with respect to the treatment of unaccompanied
               minors, the DHS regulations applicable to the care and
               custody of accompanied minors, by design, depart
               significantly from the Agreement. The Final Rule explains
               at the outset that the Agreement’s “application to
               accompanied minors has created a series of operational
               difficulties for DHS, most notably with respect to a state-

                    2
                      Under the TVPRA, children from contiguous countries may in
               some circumstances be returned to those countries instead of being
               transferred to the custody of HHS. See 8 U.S.C. § 1232(a)(2).
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 19 of 72 Page ID
                                 #:42377




                                     FLORES V. ROSEN                       19

               licensing requirement for an ICE Family Residential Center
               . . . in which such parents/legal guardians may be housed
               together with their children during immigration
               proceedings.” 84 Fed. Reg. at 44,393. Although the
               Agreement requires that minors who are not released must
               be transferred to a state-licensed program unless one of the
               limited criteria permitting secure detention is satisfied, see
               supra p. 14–15, only two states license facilities in which
               adults and children are housed together, see 84 Fed. Reg. at
               44,394, 44,419. The DHS regulations both limit the
               circumstances under which accompanied minors may be
               released and “create[] an alternative to the existing licensed
               program requirement for ICE family residential centers,”
               allowing ICE to operate family detention centers under
               internal standards, without state oversight. Id. at 44,392; see
               id. at 44,394.

               E. The district court’s order

                   After the government initially proposed the regulations
               in 2018 and before they were final, Plaintiffs filed a motion
               to enforce the Agreement, arguing that the proposed
               regulations amounted to an anticipatory breach and seeking
               to enjoin the government from implementing them. The
               district court deferred consideration of Plaintiffs’ motion
               until the regulations became final. After the government
               issued its Final Rule, it filed a notice of termination of the
               Agreement—asserting that the Agreement expired by its
               own terms following publication of the Final Rule—and a
               motion in the alternative to terminate the Agreement under
               Rule 60(b) of the Federal Rules of Civil Procedure.

                   In September 2019, about a month before the Final Rule
               was to take effect, the district court granted Plaintiffs’
               motion to enforce and denied the government’s motion to
               terminate. The district court concluded that the Final Rule
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 20 of 72 Page ID
                                 #:42378




               20                    FLORES V. ROSEN

               did not terminate the Agreement because it was inconsistent
               with the Agreement and therefore did not “implement[]” it
               as required by paragraph 40’s termination clause. The
               district court also declined to terminate the Agreement under
               Rule 60(b) because, it held, the government had not
               demonstrated that changed circumstances warranted
               termination. In granting relief to Plaintiffs, the district court
               reasoned that the Agreement by its own terms precluded
               implementation of the Final Rule, as the Agreement
               provided that the regulations “shall not be inconsistent” with
               it. Agreement ¶ 9. The district court entered a permanent
               injunction enjoining enforcement of the Final Rule in its
               entirety, denying the government’s request to “sever the new
               regulations into valid and invalid portions.”

                                              II.

                   The district court’s interpretation of the Agreement is
               reviewed de novo. Flores I, 828 F.3d at 905. Decisions on
               “[m]otions for relief from judgment under Rule 60(b) are
               reviewed for abuse of discretion.” United States v. Asarco
               Inc., 430 F.3d 972, 978 (9th Cir. 2005).

               A. The HHS regulations

                   We begin with the HHS regulations applicable to
               unaccompanied minors. The regulations largely parallel the
               Agreement with respect to unaccompanied minors’
               placement and care. For example, both the regulations and
               the Agreement direct the release of minors “without
               unnecessary delay,” unless continued custody is necessary
               to ensure the minor’s safety or the safety of others or to
               secure the minor’s timely appearance before DHS or the
               immigration courts. Compare 84 Fed. Reg. at 44,532
               (codified at 45 C.F.R. § 410.301(a)), with Agreement ¶ 14.
               Both provide the same ranked list of potential custodians to
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 21 of 72 Page ID
                                 #:42379




                                     FLORES V. ROSEN                        21

               whom a minor may be released, including a parent; legal
               guardian; other adult relative; an adult or entity designated
               by a parent or legal guardian; a licensed program willing to
               accept legal custody; or, in the absence of a likely alternative
               to long-term custody, another adult or entity seeking
               custody. Compare 84 Fed. Reg. at 44,532–33 (codified at
               45 C.F.R. § 410.301(b)), with Agreement ¶ 14. And both
               direct that minors who remain in the government’s
               custody—either because they present a safety or flight risk,
               or because a suitable custodian has not yet been found—
               must ordinarily be placed promptly in a “licensed program.”
               Compare 84 Fed. Reg. at 44,531, 44,533 (codified at
               45 C.F.R. §§ 410.202, .302), with Agreement ¶¶ 12.A, 19.
               The regulations and the Agreement provide the same
               definition of and standards for licensed programs. Compare
               84 Fed. Reg. at 44,530, 44,533–34 (codified at 45 C.F.R.
               §§ 410.101, .402), with Agreement ¶ 6 & Ex. 1.

                   Despite the evident consistency between the Agreement
               and several provisions of the HHS regulations, the district
               court enjoined the regulations in their entirety. The district
               court found fault with three aspects of the HHS regulations:
               (1) their replacement of the Agreement’s mandatory
               language with purportedly nonmandatory language; (2) their
               provisions for placing a minor in a secure facility; and
               (3) their provisions for bond hearings. We address each issue
               in turn.

                  1. Mandatory language

                   The district court held that the HHS regulations were
               inconsistent with the Agreement because the regulations use
               descriptive, not mandatory, language. For example, while
               the Agreement requires that minors not released “shall be
               placed temporarily in a licensed program” whose homes and
               facilities “shall be non-secure as required under state law,”
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 22 of 72 Page ID
                                 #:42380




               22                    FLORES V. ROSEN

               Agreement ¶¶ 6, 19 (emphasis added), the regulations state
               that “ORR places [unaccompanied minors] into a licensed
               program” and that “ORR places each [minor] in the least
               restrictive setting that is in the best interest of the child and
               appropriate to the [minor’s] age and special needs,” 84 Fed.
               Reg. at 44,531 (codified at 45 C.F.R. §§ 410.201(a),
               410.202) (emphasis added). The government asserts on
               appeal that “the use of the present tense in this and other
               provisions does not render these provisions optional; they
               are mandatory.” We will hold the government to its word.
               HHS and ORR are bound by and must comply with the
               descriptive language in the HHS regulations as equivalent to
               the mandatory requirements in the Agreement. So
               interpreted, the descriptive language in the regulations is
               consistent with the Agreement.

                    2. Placement in a secure facility

                   The Agreement provides that a minor may be held in a
               secure facility, such as a state or county juvenile detention
               facility, in five circumstances. Agreement ¶ 21. To
               summarize (although the actual circumstances are somewhat
               more extensive), the government may opt for secure
               placement whenever it determines that a minor (1) has been
               charged with a crime or is the subject of delinquency
               proceedings; (2) has committed or threatened to commit
               violence while in government custody; (3) has engaged in
               “unacceptably disruptive” conduct, such as drug or alcohol
               abuse, while in a licensed program; (4) is an escape-risk; or
               (5) must be held in a secure facility for the minor’s own
               safety, such as when the government has reason to believe a
               particular minor may be abducted by a smuggler. See id.

                   In the TVPRA, Congress directed that an
               unaccompanied minor “shall not be placed in a secure
               facility absent a determination that the child poses a danger
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 23 of 72 Page ID
                                 #:42381




                                     FLORES V. ROSEN                         23

               to self or others or has been charged with having committed
               a criminal offense.” 8 U.S.C. § 1232(c)(2)(A). The HHS
               regulations incorporate this statutory standard. See 84 Fed.
               Reg. at 44,531–32 (codified at 45 C.F.R. § 410.203). Like
               the Agreement, the regulations allow placement in a secure
               facility in five circumstances, the first three of which are
               nearly identical to the first three circumstances listed in the
               Agreement. The regulations add to the first and third
               circumstances a required finding that the minor “poses a
               danger to self or others.” Id. (codified at 45 C.F.R.
               § 410.203(a)(1), (3)). Neither the district court nor Plaintiffs
               take issue with this addition.

                   The HHS regulations dispense with the fourth and fifth
               circumstances in the Agreement that permit placement in
               secure facilities. In their place, the regulations substitute two
               additional circumstances in which a minor may be placed in
               a secure facility: “(4) For purposes of placement in a secure
               residential treatment center[] . . . , if a licensed psychologist
               or psychiatrist determines that the [minor] poses a risk of
               harm to self or others; or (5) [if the minor] [i]s otherwise a
               danger to self or others.” Id. at 44,532 (codified at 45 C.F.R.
               § 410.203(a)(4), (5)). The fourth circumstance is consistent
               with the district court’s interpretation of the Agreement in a
               2018 order, and again, neither the district court nor Plaintiffs
               challenge it. See Flores v. Sessions, No. CV 85-4544, 2018
               WL 10162328, at *10–11 (C.D. Cal. July 30, 2018).

                   The district court held that the fifth circumstance—
               which allows placement of a minor in a secure facility upon
               an agency determination that the minor is “otherwise a
               danger to self or others”—is a “significant deviation” from
               the Agreement. The government insists that “this standard
               comes directly from the TVPRA” and “implements
               Paragraph 21” of the Agreement. Additionally, the
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 24 of 72 Page ID
                                 #:42382




               24                    FLORES V. ROSEN

               government points to the assurance, later in the same section
               of the HHS regulations, that “[n]otwithstanding ORR’s
               ability . . . to place [unaccompanied minors] who are
               ‘otherwise a danger to self or others’ in secure placements,
               the provision in this section does not abrogate any
               requirements to place [unaccompanied minors] in the least
               restrictive setting appropriate to their age and special needs.”
               84 Fed. Reg. at 44,532 (codified at 45 C.F.R. § 410.203(d)).

                   We agree with the district court that nothing in the
               TVPRA requires the fifth, catchall circumstance in the HHS
               regulations and that the catchall provision is inconsistent
               with the Agreement. The TVPRA states that a minor shall
               not be placed in a secure facility “absent a determination that
               the child poses a danger to self or others,” 8 U.S.C.
               § 1232(c)(2)(A) (emphasis added), not that ORR may place
               a minor in a secure facility whenever it makes that
               determination. As the district court explained, the
               government in the Agreement committed to limit the
               circumstances under which secure detention would be
               permitted to those specifically enumerated in paragraph 21
               of the Agreement. By adding a catchall provision, the HHS
               regulations broaden the circumstances in which a minor may
               be placed in a secure facility and are therefore inconsistent
               with the Agreement.

                   The government’s assurance that it will comply with its
               obligation to place minors in the least restrictive setting
               appropriate does not affect that conclusion, as it would not
               prevent the government from relying on the catchall
               provision as a ground for the determination that a child’s
               least restrictive setting is a secure facility. Nor is the
               inconsistency between the regulations and the Agreement
               required by the TVPRA, as the government can comply with
               both the TVPRA and the Agreement by abiding by the
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 25 of 72 Page ID
                                 #:42383




                                        FLORES V. ROSEN                            25

               Agreement’s limitations. See Flores II, 862 F.3d at 874. We
               therefore conclude that the catchall provision, 45 C.F.R.
               § 410.203(a)(5), is inconsistent with the Agreement and may
               not take effect.

                   3. Bond hearings

                   The Agreement provides that a “minor in deportation
               proceedings” who is kept in government custody “shall be
               afforded a bond redetermination hearing before an
               immigration judge in every case, unless the minor indicates
               on the Notice of Custody Determination form that he or she
               refuses such a hearing.” 3 Agreement ¶ 24A. “The bond
               hearing under Paragraph 24A is a fundamental protection
               guaranteed to unaccompanied minors under the Flores
               Settlement.” Flores II, 862 F.3d at 867. That is so even
               though “a favorable finding in a hearing under
               Paragraph 24A does not entitle minors to release.” Id.
               Release is not guaranteed upon a finding by the immigration
               judge “that the form of detention ORR has imposed is
               improper” because “the government must still identify a safe
               and secure placement into which the child can be released.”
               Id. Nonetheless, a bond hearing “does provide minors with
               meaningful rights and practical benefits.” Id. Without one,
               minors “have no meaningful forum in which to challenge
               ORR’s decisions regarding their detention or even to


                   3
                      “Administrative removal proceedings to determine a non-citizen’s
               right to remain in the United States [are] re-designated as ‘removal’
               rather than ‘deportation’ under the Illegal Immigration Reform and
               Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208,
               110 Stat. 3009 (1996).” Flores II, 862 F.3d at 869 n.5. We “therefore
               treat[] ‘deportation proceedings’ as addressed in the [Agreement] to be
               the equivalent of the ‘removal proceedings’ that take place under the
               current statutory framework.” Id.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 26 of 72 Page ID
                                 #:42384




               26                     FLORES V. ROSEN

               discover why those decisions have been made.” Id. at 867–
               68.

                   Like the Agreement, the HHS regulations provide
               unaccompanied minors held in government custody with an
               opportunity for a bond hearing, but the hearing is before an
               HHS adjudicator instead of an immigration judge. See
               84 Fed. Reg. at 44,535 (codified at 45 C.F.R. § 410.810).
               Under the regulations, an unaccompanied minor “may
               request that an independent hearing officer employed by
               HHS determine . . . whether the [minor] would present a risk
               of danger to the community or risk of flight if released.” Id.
               (codified at 45 C.F.R. § 410.810(a)) (emphasis added). The
               preamble to the Final Rule explains that the regulations are
               intended to “afford the same type of hearing
               paragraph 24(A) calls for, while recognizing the transfer of
               responsibility of care and custody of [unaccompanied
               minors] from the former INS to HHS ORR. . . . The idea was
               to provide essentially the same substantive protections as
               immigration court custody hearings, but through a neutral
               adjudicator at HHS rather than DOJ.” Id. at 44,476.

                   The district court rejected the HHS hearing regulations
               as inconsistent with the Agreement. The court reasoned that
               the regulations depart from the Agreement by (1) shifting
               bond redetermination hearings “away from independent
               immigration judges” and (2) transforming the hearings “into
               an opt-in rather than opt-out right.” The district court
               concluded that these differences “would effectively
               abrogate” the Agreement’s guarantee of a bond hearing. We
               disagree with the district court as to the first inconsistency it
               perceived and agree, in part, as to the second.

                   The regulations’ provision for a hearing before “an
               independent hearing officer employed by HHS,” rather than
               an immigration judge, is not a material departure from the
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 27 of 72 Page ID
                                 #:42385




                                     FLORES V. ROSEN                       27

               Agreement. 84 Fed. Reg. at 44,535 (codified at 45 C.F.R.
               § 410.810(a)). When the Agreement was signed, it applied
               to minors “detained in the legal custody of the INS.”
               Agreement ¶ 10. The INS, like the Executive Office for
               Immigration Review—the agency employing immigration
               judges—was housed in the Department of Justice. See
               84 Fed. Reg. at 44,479. As a consequence of Congress’s
               assigning responsibility for unaccompanied minors to HHS
               in the Homeland Security Act and the TVPRA, HHS is the
               INS’s successor agency for purposes of the Agreement’s
               provisions relating to the care and custody of
               unaccompanied minors. That reassignment of responsibility
               attenuated the connection between immigration judges and
               the government’s custody determinations for those minors.
               Shifting bond redetermination hearings for unaccompanied
               minors from immigration judges, adjudicators employed by
               the Justice Department, to independent adjudicators
               employed by HHS is a permissible interpretation of the
               Agreement, so long as the shift does not diminish the due
               process rights the Agreement guarantees.

                   We conclude it does not. Flores II identified the critical
               due process rights afforded by a bond hearing under the
               Agreement: (a) the “right to be represented by counsel”;
               (b) the “right to make an oral statement”; (c) the right to
               “examine and rebut the government’s evidence”; (d) the
               right to “create an evidentiary record”; (e) the right “to have
               the merits of [the minor’s] detention assessed by an
               independent” adjudicator; and (f) the right to appeal the
               adjudicator’s decision. 862 F.3d at 867–68, 879. The
               government asserts that the HHS regulations guarantee the
               very protections identified in Flores II. See 84 Fed. Reg. at
               44,478. Consistent with the government’s commitment, we
               interpret the regulations as requiring the government to
               provide these protections. See id. at 44,535 (codified at
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 28 of 72 Page ID
                                 #:42386




               28                      FLORES V. ROSEN

               45 C.F.R. § 410.810(c) (right to representation by counsel;
               right to present oral and written evidence), (b) (requiring
               HHS to present evidence “support[ing] its determination”
               that a minor “would pose a danger or flight risk if
               discharged” and allowing the minor an opportunity to “show
               that he or she will not be a danger to the community or flight
               risk if released”), (a) (right to a “written decision” by an
               “independent hearing officer”), (e) (right to appeal the
               hearing officer’s decision to the Assistant Secretary of the
               Administration for Children and Families)).

                   The right we recognized in Flores II to an independent
               assessment of custody determinations was not the right to
               have those determinations reviewed by an immigration
               judge in particular, but the right to have such determinations
               reviewed by an adjudicator “independent” from the entity
               making the determinations. 862 F.3d at 867. The regulations
               guarantee a hearing before an “independent” hearing officer.
               84 Fed. Reg. at 44,535 (codified at 45 C.F.R. § 410.810(a));
               see id. at 44,479. Neither Plaintiffs nor the district court
               explains why independent hearing officers employed by
               HHS would not be as competent to make custody
               determinations as immigration judges, who are employed by
               the Justice Department and are subject to supervision by the
               Attorney General. 4 As explained in the preamble to the Final
               Rule, the government anticipates that the independent

                    4
                      See, e.g., Memorandum from the U.S. Attorney General to the
               Executive Office for Immigration Review, Renewing Our
               Commitment to the Timely and Efficient Adjudication of Immigration
               Cases to Serve the National Interest (Dec. 5, 2017), available at
               https://www.justice.gov/eoir/file/1041196/download; Memorandum
               from Director, Executive Office for Immigration Review, to the Office
               of the Chief Immigration Judge et al., Case Priorities and Immigration
               Court Performance Measures (Jan. 17, 2018), available at
               https://www.justice.gov/eoir/page/file/1026721/download.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 29 of 72 Page ID
                                 #:42387




                                     FLORES V. ROSEN                        29

               hearing office established by HHS to conduct hearings under
               the regulations will “accrue specialized expertise and at least
               in theory be able to make adjudications more quickly and
               effectively than immigration judges who remain largely
               unfamiliar with ORR policies and practices.” Id. at 44,483.
               We conclude that the regulations’ provision for a hearing
               before an “independent hearing officer employed by HHS”
               is consistent with the Agreement.

                   We agree with the district court, however, that the
               distinction between the Agreement’s opt-out process for
               obtaining a bond hearing and the regulations’ opt-in process
               is significant for some unaccompanied minors. The text of
               the Agreement provides unambiguously for a bond hearing
               “unless the minor indicates on the Notice of Custody
               Determination form that he or she refuses such a hearing.”
               Agreement ¶ 24.A. Under the regulations, in contrast, a
               minor, the minor’s legal representative, or the minor’s parent
               or legal guardian “may request” a hearing. 84 Fed. Reg.
               at 44,535 (codified at 45 C.F.R. § 410.810(a)).

                   The government maintains that the difference is
               immaterial in practice. The preamble to the Final Rule
               explains that HHS has not automatically instituted a bond
               redetermination hearing for every unaccompanied minor in
               custody who does not affirmatively refuse one. Id. at 44,478.
               Instead, the agency gives every such minor “the opportunity
               to request a bond hearing.” Id. Most unaccompanied minors
               in ORR custody are placed in shelters or group homes
               because ORR has determined that these minors do not
               present a safety or flight risk. See id. at 44,477. These minors
               remain in custody only because a suitable custodian has not
               yet been found. See id. at 44,533 (codified at 45 C.F.R.
               § 410.302(a)). Unaccompanied minors in these placements
               are entitled to request a bond hearing, see id. at 44,480, but
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 30 of 72 Page ID
                                 #:42388




               30                        FLORES V. ROSEN

               if they do, ORR typically stipulates that “it does not consider
               the children to be dangerous or flight risks,” id. at 44,477,
               44,480. As to these minors, we agree that the distinction
               between an opt-out and an opt-in right to a hearing is
               immaterial. The stipulations fulfill the purpose of the bond
               hearings for these minors, as the bond hearings do not decide
               anything beyond whether the minors present a safety or
               flight risk. See supra pp. 25–26. Automatically holding bond
               hearings, notwithstanding the stipulations, would be
               pointless.

                    The situation is different for unaccompanied minors
               placed in secure or staff-secure facilities, however. 5 The
               regulations provide that unaccompanied minors “placed in
               secure or staff secure facilities” will receive notice of their
               right to request a bond hearing and may use a form provided
               to them to request one. 6 84 Fed. Reg. at 44,535 (codified at
               45 C.F.R. § 410.810(a)(2)). All minors in ORR custody must
               also be provided with a list of free legal services providers.
               Id. (codified at 45 C.F.R. § 410.801(b)(1)). Additionally, the
               regulations permit a minor’s legal representative, parent, or
               legal guardian to request a hearing. Id. (codified at 45 C.F.R.
               § 410.810(a)(1)).

                  The government represents that these provisions
               “mirror[] current practice.” 84 Fed. Reg. at 44,478. As to
               unaccompanied minors held in secure or staff-secure

                    5
                      If a minor presents a flight risk, ORR may place the minor in a
               “staff secure” facility, which is a licensed program with “stricter security
               measures, such as intensive staff supervision . . . to control problem
               behavior and to prevent escape.” 84 Fed. Reg. at 44,531 (codified at
               45 C.F.R. § 410.101).
                    6
                     “For purposes of 810 hearings, HHS plans to treat [residential
               treatment centers] as secure facilities.” 84 Fed. Reg. at 44,480.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 31 of 72 Page ID
                                 #:42389




                                    FLORES V. ROSEN                       31

               placements, however, for whom the bond hearing is a
               “fundamental protection,” Flores II, 862 F.3d at 867, current
               practice does not supersede the plain language of the
               Agreement. The opt-out process is a “meaningful”
               procedural right for these minors. Flores II, 862 F.3d at 867.
               The government has apparently disregarded that right in
               practice, but it does not follow that we can sanction that
               disregard.

                   We conclude that the HHS hearing regulations are
               consistent with the Agreement except to the extent that they
               require unaccompanied minors held in secure or staff-secure
               placements to request a hearing, rather than providing a
               hearing to those minors automatically unless they refuse one.

                                        *    *   *

                   In sum, the HHS regulations are largely consistent with
               the Agreement, with the exceptions we have detailed. The
               district court erred in enjoining the HHS regulations in their
               entirety, as there is no legal justification for enjoining the
               consistent regulations. The Agreement forbids only
               “inconsistent” regulations, Agreement ¶ 9, and the Final
               Rule provides that the regulations are severable: “To the
               extent that any portion of this final rule is declared invalid
               by a court, the Departments intend for all other parts of the
               final rule that are capable of operating in the absence of the
               specific portion that has been invalidated to remain in
               effect,” 84 Fed. Reg. at 44,408; see MD/DC/DE
               Broadcasters Ass’n v. FCC, 236 F.3d 13, 22 (D.C. Cir.
               2001).

                   The HHS regulations may therefore take effect, with two
               exceptions. First, the broad provision allowing ORR to place
               an unaccompanied minor in a secure facility if the minor is
               “otherwise a danger to self or others,” 45 C.F.R.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 32 of 72 Page ID
                                 #:42390




               32                       FLORES V. ROSEN

               § 410.203(a)(5), is inconsistent with the Agreement and may
               not take effect. Second, the portion of the hearing regulations
               providing a hearing to unaccompanied minors held in secure
               or staff-secure placements only if they request one, see id.
               § 410.810(a), may not take effect. As to these minors, HHS
               must implement paragraph 24.A of the Agreement as written
               and provide a hearing unless one is refused. 7

                   Although we hold that the majority of the HHS
               regulations may take effect, we also hold that the district
               court did not abuse its discretion in declining to terminate
               those portions of the Agreement covered by the HHS
               regulations. The government moved the district court to
               terminate the Agreement in full, not to modify it or terminate
               it in part. The Agreement therefore remains in effect,
               notwithstanding the overlapping HHS regulations. If the
               government wishes to move to terminate those portions of
               the Agreement covered by the valid portions of the HHS
               regulations, it may do so.

               B. The DHS regulations

                    1. Initial apprehension and processing of both
                       unaccompanied and accompanied minors

                  As noted above, the DHS regulations address the
               apprehension and processing of both unaccompanied and
               accompanied minors, as well as the care and custody of
               accompanied minors. See 84 Fed. Reg. at 44,525–30
               (codified at 8 C.F.R. §§ 212.5, 236.3). The government

                    7
                      To be clear, we do not invalidate 45 C.F.R. § 410.810(a) to the
               extent that it provides unaccompanied minors with the right to have “an
               independent hearing officer employed by HHS determine, through a
               written decision, whether the [minor] would present a risk of danger to
               the community or risk of flight if released.”
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 33 of 72 Page ID
                                 #:42391




                                     FLORES V. ROSEN                        33

               contends that some of the provisions relating to the initial
               apprehension and processing of minors mirror the
               Agreement and should be allowed to take effect.
               Specifically, the government points to 8 C.F.R. § 236.3(f),
               regarding the transfer of unaccompanied minors from DHS
               to HHS, and 8 C.F.R. § 236.3(g)(2), regarding DHS
               custodial care immediately following apprehension. We
               agree that these provisions are consistent with the
               Agreement and may take effect. Compare 84 Fed. Reg.
               at 44,526–27 (codified at 8 C.F.R. § 236.3(f), (g)(2)), with
               Agreement ¶¶ 11, 12A, 25.

                  2. Care and custody of accompanied minors

                   The DHS regulations relating to the care and placement
               of accompanied minors differ substantially from the
               Agreement in two principal, related ways: (1) they limit the
               circumstances in which accompanied minors may be
               released, and (2) they provide for the detention of families
               together in facilities licensed not by states but by ICE itself.
               These departures undermine the Agreement’s core
               “presumption in favor of releasing minors,” and its
               requirement that those not released be placed in “licensed,
               non-secure facilities that meet certain standards.” Flores I,
               828 F.3d at 901.

                   Acknowledging that the DHS regulations are
               inconsistent with the Agreement as we have interpreted it,
               the government maintains that circumstances have changed,
               and “applying [the Agreement] prospectively is no longer
               equitable.” Fed. R. Civ. P. 60(b)(5). The government asserts
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 34 of 72 Page ID
                                 #:42392




               34                       FLORES V. ROSEN

               that the district court therefore abused its discretion in
               declining to terminate the Agreement. 8

                  We first describe the inconsistencies between the DHS
               regulations and the Agreement, and then address the
               government’s changed circumstances arguments

                       a. Release of accompanied minors

                   Paragraphs 14 and 18 of the Agreement require the
               prompt release of minors from government custody. The
               Agreement provides that unless detention is “required either
               to secure [a minor’s] timely appearance before the INS or
               the immigration court, or to ensure the minor’s safety or that
               of others, the INS shall release a minor from its custody
               without unnecessary delay” to a ranked list of six potential
               custodians, including family members and other designated
               adults or entities. Agreement ¶ 14. If a minor is not released,
               the INS “shall make and record the prompt and continuous
               efforts on its part toward . . . the release of the minor
               pursuant to Paragraph 14,” and those efforts “shall continue
               so long as the minor is in INS custody.” Agreement ¶ 18.

                   Although DHS’s new regulations also state that “DHS
               will make and record prompt and continuous efforts on its
               part toward the release of [a] minor who is not [an
               unaccompanied minor],” 84 Fed. Reg. at 44,529 (codified at
               8 C.F.R. § 236.3(j)(1)), several provisions of the regulations


                   8
                     The government argues in the alternative that the Agreement
               terminated by its own terms because the regulations are consistent with
               the Agreement “except for a few minor differences.” Because we
               conclude that the differences are substantial and affect the central
               protections afforded by the Agreement, we reject the government’s
               argument that the Agreement terminated by its own terms.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 35 of 72 Page ID
                                 #:42393




                                     FLORES V. ROSEN                       35

               work together to reduce the circumstances in which
               accompanied minors are released.

                     First, the regulations provide for mandatory detention of
               accompanied minors in expedited removal proceedings,
               unless release is “required to meet a medical emergency or
               . . . necessary for a legitimate law enforcement objective.”
               See id. at 44,525, 44,529 (codified at 8 C.F.R. §§ 212.5,
               236.3(j)(2)) (applying parole standard in 8 C.F.R.
               §§ 235.3(b)(2)(ii), (b)(4)(ii)). Under the Immigration and
               Nationality Act (“the Act”), DHS is authorized to expedite
               the removal of certain inadmissible individuals “without
               further hearing or review unless” they indicate “either an
               intention to apply for asylum . . . or a fear of persecution.”
               8 U.S.C. § 1225(b)(1)(A)(i). The government maintains that
               DHS’s new parole standard for accompanied minors in
               expedited removal proceedings is “consistent with” the Act,
               which provides generally that individuals in such
               proceedings “shall be detained pending a final determination
               of credible fear of persecution and, if found not to have such
               a fear, until removed.” Id. § 1225(b)(1)(B)(iii)(IV).

                   As we have recognized, however, the Act’s “expedited
               removal [process] does not require mandatory detention for
               minors.” Flores v. Barr, 934 F.3d 910, 917 (9th Cir. 2019).
               “[E]ven for noncitizens in expedited removal, ‘the Attorney
               General may . . . in his discretion parole into the United
               States temporarily’ any noncitizen applying for admission
               ‘under such conditions as he may prescribe.’” Id. (quoting
               8 U.S.C. § 1182(d)(5)(A)). We therefore upheld as
               consistent with the Act, and with DHS’s prior regulations
               implementing the Act, the district court’s previous
               conclusion that the Agreement “requires the government to
               consider releasing [minors] subject to expedited removal.”
               Id. at 916. Specifically, the district court held that the
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 36 of 72 Page ID
                                 #:42394




               36                   FLORES V. ROSEN

               “Agreement creates an affirmative obligation on the part of
               [DHS] to individually assess each [minor’s] release . . . in
               cases involving minors in expedited removal.” Flores v.
               Sessions, 394 F. Supp. 3d 1041, 1066 (C.D. Cal. 2017). That
               individualized assessment should consider, for example,
               whether the minor presents a flight risk and whether a
               suitable custodian is available. See id. at 1065–68. By
               making parole categorically unavailable to accompanied
               minors in expedited removal proceedings, except in the case
               of a medical emergency or a law enforcement request, the
               new parole standard undermines the Agreement’s release
               mandate.

                   Second, in keeping with the decision not to make parole
               available to accompanied minors in expedited removal
               proceedings, the DHS regulations also deny bond hearings
               to these same minors. 84 Fed. Reg. at 44,529 (codified at
               8 C.F.R. § 236.3(m)); see id. at 44,394–95. As discussed
               above, the right to have an independent adjudicator review
               the government’s custody determinations is “a fundamental
               protection” afforded by the Agreement. Flores II, 862 F.3d
               at 867. Although Flores II addressed only unaccompanied
               minors, as the government in that case did “not contest that
               accompanied minors remain entitled to bond hearings,” id.
               at 881 n.20, the Agreement provides that minors are entitled
               to “a bond redetermination hearing . . . in every case,”
               Agreement ¶ 24.A (emphasis added). The DHS regulations’
               denial of bond hearings to accompanied minors in expedited
               removal proceedings is inconsistent with the Agreement.

                  Finally, for accompanied minors in standard removal
               proceedings, the new DHS regulations shrink the pool of
               potential custodians to whom DHS is required to release a
               minor who does not present a safety or flight risk. As noted
               above, the Agreement requires release to one of a ranked list
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 37 of 72 Page ID
                                 #:42395




                                     FLORES V. ROSEN                       37

               of six possible custodians, including (1) a parent; (2) a legal
               guardian; (3) another adult relative; (4) an adult or entity
               designated by a parent or legal guardian; (5) a licensed
               program willing to accept legal custody; or, (6) in the
               absence of a likely alternative to long-term custody, another
               adult or entity seeking custody. Agreement ¶ 14. The DHS
               regulations, in contrast, require release only to a parent or a
               legal guardian. 84 Fed. Reg. at 44,529 (codified at 8 C.F.R.
               § 236.3(j)(5)(i)). Release to another adult relative is not
               “preclude[d]” by the regulations but would occur only in the
               “unreviewable discretion of DHS.” Id. The remaining three
               options for possible custodians listed in the Agreement do
               not appear at all in the regulations. As a result, if an entire
               family is in detention and DHS declines to release an adult
               relative, then release of an accompanied minor is not an
               option, in stark contrast to the Agreement’s release mandate.

                      b. Licensed facilities

                   The Agreement mandates that a minor who is not
               released “shall be placed temporarily in a licensed program
               until such time as release can be effected . . . or until the
               minor’s immigration proceedings are concluded, whichever
               occurs earlier.” Agreement ¶ 19. A “licensed program” is
               one “licensed by an appropriate State agency to provide
               residential, group, or foster care services for dependent
               children,” and its facilities “shall be non-secure as required
               under state law.” Id. ¶ 6.

                   In contrast, the DHS regulations define a licensed facility
               as “an ICE detention facility that is licensed by the state,
               county, or municipality in which it is located, if such a
               licensing process exists.” 84 Fed. Reg. at 44,526 (codified at
               8 C.F.R. § 236.3(b)(9)). But if a “licensing process for the
               detention of minors accompanied by a parent or legal
               guardian is not available . . . , DHS shall employ an entity
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 38 of 72 Page ID
                                 #:42396




               38                    FLORES V. ROSEN

               outside of DHS that has relevant audit experience to ensure
               compliance with the family residential standards established
               by ICE.” Id. The minimum standards set forth in the
               regulations match the standards for licensed programs
               prescribed by the Agreement. Compare id. at 44,528–29
               (codified at 8 C.F.R. § 236.3(i)(4)), with Agreement ¶ 6 &
               Ex. 1.

                   “[M]ost States do not offer a licensing program for
               family unit detention”; currently, only Texas and
               Pennsylvania do. 84 Fed. Reg. at 44,394, 44,419. The
               regulations’ revised definition of “licensed facility” thus
               greatly expands DHS’s ability to detain minors with their
               accompanying adults.

                   Notably, the regulations expressly define a licensed
               facility as a “detention facility,” as opposed to the group
               homes contemplated by the Agreement. Compare id.
               at 44,526 (codified at 8 C.F.R. § 236.3(b)(9)), with
               Agreement ¶ 6. The HHS regulations applicable to
               unaccompanied minors highlight the DHS regulations’
               departure from the Agreement; the former explain that a
               licensed program is “usually . . . an open setting, such as a
               foster or group home, and not [a] detention facilit[y].”
               84 Fed. Reg. at 44,535 (codified at 45 C.F.R.
               § 410.801(b)(2)).

                   In keeping with the DHS regulations’ conception of a
               licensed facility as a detention facility, the regulations offer
               the following definition of “non-secure,” in the event that
               state law does not define that term: “a DHS facility shall be
               deemed non-secure if egress from a portion of the facility’s
               building is not prohibited through internal locks within the
               building or exterior locks and egress from the facility’s
               premises is not prohibited through secure fencing around the
               perimeter of the building.” Id. at 44,526 (codified at 8 C.F.R.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 39 of 72 Page ID
                                 #:42397




                                       FLORES V. ROSEN                           39

               § 236.3(b)(11)). As Plaintiffs point out, this definition is
               broad enough to cover a facility that prohibits egress from
               its detention area through internal locks but has an unlocked
               reception area on the public side of a sally gate. Although
               the district court previously found that ICE’s family
               residential center in Karnes, Texas, is a secure facility, see
               Flores v. Johnson, 212 F. Supp. 3d 864, 879 (C.D. Cal.
               2015), the government “maintains that its [family residential
               centers] have been and continue to be non-secure,” 84 Fed.
               Reg. at 44,443. 9

                   We might conclude that the regulations regarding
               licensed facilities were consistent with the Agreement if they
               simply allowed for the licensing of shelters or group homes,
               similar to those contemplated by the Agreement, that
               permitted the placement of parents and children together.
               But that is not what the regulations do. The government’s
               intent is not to place families together in “an open setting,”
               id. at 44,535 (codified at 45 C.F.R. § 410.801(b)(2)), but to
               “detain” them together for “enforcement” purposes, id. at
               44,398, as discussed further below. We therefore conclude
               that the new regulations regarding licensed facilities are
               inconsistent with the Agreement.

                       c. Changed circumstances

                   Together, the DHS regulations regarding the release of
               accompanied minors and the revised definition of “licensed
               facility” dramatically increase the likelihood that
               accompanied minors will remain in government detention
               indefinitely, instead of being released while their
               immigration proceedings are pending or housed in

                   9
                    DHS has committed to adding “additional points of egress” to the
               Karnes facility. Id.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 40 of 72 Page ID
                                 #:42398




               40                      FLORES V. ROSEN

               nonsecure, licensed facilities. Effecting this change was one
               of the principal features of the Final Rule. The government
               “strongly disagrees” with our holding in Flores I that “the
               plain language of the Agreement clearly encompasses
               accompanied minors,” 828 F.3d at 905 (cleaned up); 84 Fed.
               Reg. at 44,393, and “maintains that the terms of the
               [Agreement] were intended to apply only to those alien
               children in custody who are unaccompanied,” 84 Fed. Reg
               at 44,402. The preamble to the Final Rule explains that “by
               modifying the literal text of the [Agreement] (to the extent it
               has been interpreted to apply to accompanied minors) . . . to
               reflect and respond to intervening statutory and operational
               changes, DHS ensures that it retains discretion to detain
               families . . . to meet its enforcement needs.” Id. at 44,398.

                   The government contends that the legal and factual
               changes that guided its development of the Final Rule also
               justify termination of the Agreement under Rule 60(b)(5).10
               When the government seeks to modify or terminate a
               consent decree based on changed circumstances, it “must
               establish that a significant change in facts or law warrants
               revision of the decree and that the proposed modification is
               suitably tailored to the changed circumstance.” Rufo v.
               Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 393 (1992). “The
               party seeking relief bears the burden of establishing that
               changed circumstances warrant relief, but once a party
               carries this burden, a court abuses its discretion ‘when it
               refuses to modify an injunction or consent decree in light of
               such changes.’” Horne v. Flores, 557 U.S. 433, 447 (2009)
               (citation omitted) (quoting Agostini v. Felton, 521 U.S. 203,

                    10
                     We have already addressed the government’s request to terminate
               the Agreement with respect to unaccompanied minors. See supra p. 32.
               Here we address the government’s request to terminate the Agreement
               based on changes relating to accompanied minors.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 41 of 72 Page ID
                                 #:42399




                                     FLORES V. ROSEN                       41

               215 (1997)). Rufo’s standard is “flexible” because consent
               decrees in “institutional reform litigation . . . reach beyond
               the parties involved directly in the suit” and affect the
               “public’s right to the sound and efficient operation of its
               institutions.” 502 U.S. at 381 (cleaned up).

                   The government asserts that four changes justify
               termination of the Agreement: (1) legislative changes,
               (2) the Final Rule itself, (3) major shifts in migration
               patterns, and (4) flaws in the certified class. We address each
               in turn.

                          i. Legislative changes

                   The government contends that the Homeland Security
               Act and the TVPRA significantly changed the legal
               landscape, warranting termination of the Agreement. A
               change in law may justify modifying or terminating a
               consent decree if the new law makes complying with the
               consent decree “impermissible,” or, on the other hand, if it
               “make[s] legal what the decree was designed to prevent.”
               Rufo, 502 U.S. at 388.

                   The government maintains that by codifying the
               Agreement’s protections for unaccompanied minors,
               Congress signaled it was leaving the treatment of
               accompanied minors to DHS’s discretion. But we have
               already held to the contrary. Flores I determined that the
               “creation of statutory rights for unaccompanied minors does
               not make application of the [Agreement] to accompanied
               minors ‘impermissible.’” 828 F.3d at 910. As the
               government does not otherwise argue that the statutes “make
               legal what the decree was designed to prevent,” Rufo,
               502 U.S. at 388, it has not demonstrated that the Homeland
               Security Act and the TVPRA effected legal changes
               warranting termination of the Agreement.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 42 of 72 Page ID
                                 #:42400




               42                   FLORES V. ROSEN

                          ii. The Final Rule

                   The government contends that the Final Rule is a
               “fundamental change in law implementing the [Act] as well
               as the goals of the Agreement,” justifying termination of the
               Agreement under Rule 60(b). We reject the notion that the
               executive branch of the government can unilaterally create
               the change in law that it then offers as the reason it should
               be excused from compliance with a consent decree. See
               Nehmer v. U.S. Dep’t of Veterans Aff., 494 F.3d 846, 860
               (9th Cir. 2007) (rejecting an agency’s attempt to avoid
               complying with a consent decree by issuing a regulation
               reinterpreting the decree). Although the Agreement itself
               contemplates termination upon the promulgation of
               consistent regulations, it certainly does not follow that the
               executive branch retained the power to bring about
               termination through the promulgation of inconsistent
               regulations. The Final Rule is not a significant change
               warranting termination of the Agreement.

                          iii. Shifts in migration patterns

                   The crux of the government’s changed circumstances
               argument is that an unprecedented increase in the number of
               minors arriving annually at U.S. borders warrants
               termination of the Agreement. According to the government,
               “irregular family migration” has increased by 33 times since
               2013, and in 2019, more than 500,000 people traveling as
               families reached the southwest border. A change in facts
               may warrant modification of a consent decree “when
               changed factual conditions make compliance with the decree
               substantially more onerous,” the “decree proves to be
               unworkable because of unforeseen obstacles,” or
               “enforcement of the decree without modification would be
               detrimental to the public interest.” Rufo, 502 U.S. at 384.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 43 of 72 Page ID
                                 #:42401




                                     FLORES V. ROSEN                       43

                  The government contends that the increase in family
               migration, combined with the requirements of the
               Agreement, has created practical problems for DHS. The
               Final Rule explains that when DHS encounters a removable
               adult traveling with his or her removable child, the
               government has

                      three primary options for purposes of
                      immigration custody: (1) Release all family
                      members into the United States; (2) detain the
                      parent(s) or legal guardian(s) and either
                      release the juvenile to another parent or legal
                      guardian or transfer the juvenile to HHS as
                      [an unaccompanied minor]; or (3) detain the
                      family unit together as a family by placing
                      them at an appropriate [family detention
                      center] during their immigration proceedings.

               84 Fed. Reg. at 44,403. The government views the first
               option as problematic, both because it creates incentives for
               bringing children on the dangerous journey to cross the
               border and because many families released into the United
               States fail to appear for their removal proceedings. Id.
               at 44,403, 44,405. The second option, the government says,
               “should be avoided when possible, and has generated
               significant litigation.” Id. at 44,403.

                   The government prefers the third option. See id.
               at 44,403. But the Agreement flatly precludes that approach.
               The Agreement requires DHS (1) to release rather than
               detain minors who do not present a safety or flight risk, as
               long as a suitable custodian is available, and (2) to place
               minors who are not released in a non-secure, state-licensed
               facility. As noted above, most states do not license facilities
               for holding families together, which has “severely limited”
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 44 of 72 Page ID
                                 #:42402




               44                    FLORES V. ROSEN

               the government’s “ability to maintain detention of families
               together.” Id. at 44,405.

                   Again, if the only problem were a lack of licensed
               facilities to hold accompanied minors who could not be
               released, either because they presented a safety or flight risk
               or because a suitable custodian was not available, then
               modification of the Agreement would perhaps be warranted.
               As the district court has observed, it may sometimes be “in
               the best interests of an accompanied minor to remain with a
               parent who is in detention.” Flores v. Sessions, 394 F. Supp.
               3d at 1067. We have recognized that the Agreement “gave
               inadequate attention” to the “housing of family units.”
               Flores I, 828 F.3d at 906. To the extent the Agreement
               precludes keeping parents and children together based solely
               on a lack of state licensing schemes that the parties to the
               Agreement may not have anticipated, then an appropriate
               modification of the Agreement, permitting placement in
               non-state-licensed facilities meeting specified standards,
               might be justified.

                   But the government seeks a much more comprehensive
               change. The DHS regulations jettison the Agreement’s
               release mandate for accompanied minors except in narrow
               circumstances. The government has not convincingly
               explained why the increase in families arriving at the
               southwest border requires DHS to detain instead of releasing
               accompanied minors. As we held in Flores I, “even if the
               parties did not anticipate an influx of this size, we cannot
               fathom how a ‘suitably tailored’ response to the change in
               circumstances would be to exempt an entire category of
               migrants from the [Agreement], as opposed to, say, relaxing
               certain requirements applicable to all migrants.” 828 F.3d at
               910 (quoting Rufo, 502 U.S. at 383). The Final Rule takes
               precisely the approach Flores I rejected: it retains the release
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 45 of 72 Page ID
                                 #:42403




                                    FLORES V. ROSEN                       45

               mandate for unaccompanied minors and largely erases it for
               accompanied minors.

                   Although the Final Rule suggests the government must
               detain families to ensure they appear for their immigration
               hearings, the record casts doubt on that contention. Public
               comments on the Final Rule highlighted the success of
               DHS’s Family Case Management Program, “an alternative
               to detention that use[d] case managers to ensure participants
               compl[ied] with immigration obligations, such as check-ins
               with [ICE] and attendance at immigration court hearings,
               while allowing them to remain in their community as they
               move[d] through immigration proceedings.” DHS Office of
               Inspector General, Rep. No. OIG–18–22, U.S. Immigration
               and Customs Enforcement’s Award of the Family Case
               Management Program Contract 2 (2017), available at
               https://www.oig.dhs.gov/sites/default/files/assets/2017-12/
               OIG-18-22-Nov17.pdf (cited at 84 Fed. Reg. at 44,487 n.58).
               “[P]articipants in the [Family Case Management Program]
               had a 100 percent attendance record at court hearings and a
               99 percent rate of check-ins and appointments with ICE.”
               84 Fed. Reg. at 44,487. The Final Rule explains that the
               program was discontinued in 2017 for cost reasons, while
               acknowledging that the program was generally less
               expensive than detention. Id. at 44,488.

                   Even if the government has legitimate justifications for
               detaining adults, it has not shown why it must also detain
               accompanying minors. For example, the government could
               detain parents but release their children to another available
               relative. The Final Rule suggests disingenuously that family
               separation “has generated significant litigation,” 84 Fed.
               Reg. at 44,403, but the litigation it cites relates to the
               government’s recent practice of forcibly separating parents
               and children, see Ms. L. v. ICE, 302 F. Supp. 3d 1149, 1154
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 46 of 72 Page ID
                                 #:42404




               46                    FLORES V. ROSEN

               (S.D. Cal. 2018). Nothing in the Agreement requires the
               government to take children from their parents against the
               parents’ will. The Agreement provides for the release of a
               minor to an adult “brother, sister, aunt, uncle, or
               grandparent” and, if none of those relatives are available,
               provides a mechanism for parents to “designate” another
               “adult individual or entity . . . as capable and willing to care
               for the minor’s well-being.” Agreement ¶ 14C and D. Of
               course, parents can waive their children’s right to release
               under the Agreement. See supra p. 17.

                   The government has failed to demonstrate that the recent
               increase in family migration has made complying with the
               Agreement’s release mandate for accompanied minors
               “substantially more onerous,” “unworkable,” or
               “detrimental to the public interest.” Rufo, 502 U.S. at 384.

                          iv. The certified class

                    Finally, the government contends there are three flaws in
               the certified class of Plaintiffs that constitute changed
               circumstances warranting termination of the Agreement:
               (1) the class is “too unwieldy for management in a single
               litigation”; (2) the class includes accompanied minors but
               not their parents; and (3) one of Plaintiffs’ counsel has a
               conflict of interest because he operates a shelter for migrant
               youth, including minors released under the Agreement.

                   Flores I held that “the government waived its ability to
               challenge the class certification when it settled the case and
               did not timely appeal the final judgment.” 828 F.3d at 908.
               The government contends that the standards for class
               certification have changed and would preclude certification
               of the same class today. But the government cites no
               authority supporting its suggestion that the evolution of Rule
               23 standards warrants termination of a consent decree
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 47 of 72 Page ID
                                 #:42405




                                        FLORES V. ROSEN                            47

               concerning a previously certified class, particularly when the
               government has never moved to decertify or modify the
               class. The government has not carried its burden to establish
               that the supposed flaws in the certified class constitute a
               significant change warranting termination of the Agreement.

                   We are mindful of the reality that under certain
               circumstances, it will be appropriate to amend or terminate
               long-running consent decrees. See Horne, 557 U.S. at 447–
               49. But the government has not shown that the district court
               abused its discretion in denying termination in this
               instance. 11

                                                III.

                   The HHS regulations, as we have interpreted them, are
               consistent with the Agreement and may take effect, with the
               exception of 45 C.F.R. § 410.203(a)(5) and § 410.810(a) to
               the extent it provides a bond hearing to unaccompanied
               minors held in secure or staff-secure placements only if they
               request one. Some of the DHS regulations regarding initial
               apprehension and detention, specifically 8 C.F.R. § 236.3(f)
               and (g)(2), are consistent with the Agreement and may take
               effect. The remaining DHS regulations are inconsistent with
               the Agreement, and the district court properly enjoined them
               and the inconsistent HHS regulations from taking effect.
               Additionally, the district court did not abuse its discretion in
               denying the government’s motion to terminate the


                   11
                      The government also argues that the district court should have
               terminated the Agreement because the government has “substantially
               complied” with it. See Jeff D. v. Otter, 643 F.3d 278, 283–84 (9th Cir.
               2011). The significant inconsistencies between the DHS regulations and
               the Agreement detailed in this opinion preclude a finding of substantial
               compliance.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 48 of 72 Page ID
                                 #:42406




               48                        FLORES V. ROSEN

               Agreement. 12 The judgment of the district court is therefore
               AFFIRMED in part and REVERSED in part.




                    12
                       As noted supra p. 32, the government may move to terminate
               those parts of the Agreement that are covered by the valid portions of the
               HHS regulations. Any motion to terminate the Agreement in part would
               have to take into account our holding in Flores I that the Agreement
               protects both unaccompanied and accompanied minors. See 828 F.3d
               at 905–08.
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 49 of 72 Page ID
                                 #:42407




                                                          0
                                            Ro sen 22, 202
                                   lores v.    em ber
                               in F       De  c
                         cited hived on
                         2 6 arc
                       63
                o. 19-5
               N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 50 of 72 Page ID
                                 #:42408




                                                          0
                                            Ro sen 22, 202
                                   lores v.    em ber
                               in F       De  c
                         cited hived on
                         2 6 arc
                       63
                o. 19-5
               N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 51 of 72 Page ID
                                 #:42409




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 52 of 72 Page ID
                                 #:42410




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 53 of 72 Page ID
                                 #:42411




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 54 of 72 Page ID
                                 #:42412




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 55 of 72 Page ID
                                 #:42413




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 56 of 72 Page ID
                                 #:42414




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 57 of 72 Page ID
                                 #:42415




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 58 of 72 Page ID
                                 #:42416




          U.S. Immigration and
          Customs Enforcement’s
          Award of the Family Case
          Management Program
          Contract (Redacted)
                                                          0
                                            Ro sen 22, 202
                                   lores v.    em ber
                               in F       De  c
                         cited hived on
                         2 6 arc
                       63
                o. 19-5
               N




                                                      November 30, 2017
                                                             OIG-18-22
      Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 59 of 72 Page ID
                                       #:42417
                               FOR OFFICIAL USE ONLY

                                      DHS OIG HIGHLIGHTS
         U.S. Immigration and Customs Enforcement’s
    Award of the Family Case Management Program Contract
                                              
                                                        
  November 30, 2017                           What We Found
  Why We Did                                  FCMP is an alternative to detention that uses case
                                              managers to ensure participants comply with their
  This Audit                                  release conditions, such as attending court hearings,
                                              while allowing them to remain in their community as
                                              they move through immigration proceedings. In
  Representative Raúl M.
                                              September 2015, ICE awarded the first contracts for
  Grijalva requested that we
                                              case management services in five cities to GEO Care,
  review U.S. Immigration and
                                              LLC, a subsidiary of The GEO Group, Inc.
  Customs Enforcement’s (ICE)
  decision to award GEO Care,
                                   We determined that ICE properly awarded FCMP
  LLC a contract to establish a
                                   contracts. Specifically, ICE complied with Federal
  Family Case Management
                                   requirements for open competition; evaluated each
  Program (FCMP). We sought
                                   vendor’s proposal based on technical capabilities, past
  to determine whether ICE
  awarded the FCMP contract
                                   performance, and price;
                                                       Ro          2, 2020
                                                          senand2supported
  in accordance with laws,                   lo res v. that
                                   its determination
                                                          e mber Care’s proposals
                                                            GEO
                                         in F the D
                                   represented       bestc
                                                       e value for the Government.
  regulations, and guidance.       ited ived on
  We also conducted a limited
                                  c        h
                                  2 6  arcwas
                                   Price       the determining factor in this acquisition,
  review of post-award contract
                             -5  3
                                6 which is consistent
                          1 9                            with the evaluation methodology
  modifications.      No.          established in ICE’s request for proposals.

  What We                                     Losing bidders’ pricing was redacted from the report to
                                              protect proprietary information pursuant to FAR
  Recommend                                   3.104-4.

  We did not make any
  recommendations in this
  report.

  For Further Information:
  Contact our Office of Public Affairs at
  (202) 254-4100, or email us at
  DHS-OIG.OfficePublicAffairs@oig.dhs.gov




www.oig.dhs.gov                              FOR OFFICIAL USE ONLY                             OIG-18-22
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 60 of 72 Page ID
                                 #:42418
                         FOR OFFICIAL USE ONLY
                    OFFICE OF INSPECTOR GENERAL
                        Department of Homeland Security
                       Washington, DC 20528 / www.oig.dhs.gov


                                NOV302107

 MEMORANDUM FOR:          Matthew Albence
                          Executive Associate Director
                          Enforcement and Removal Operations
                          U.S. Immigration and Customs Enforcement

                          Bill Weinberg
                          Chief Acquisition Officer
                          U.S. Immigration and Customs Enforcement

 FROM:                    John E. McCoy II
                          Acting Assistant Inspector General for Audits

 SUBJECT:                 U.S. Immigration and Customs Enforcement’s
                          Award of the Family Case Management
                          Program Contract
                                                                      0
                                                  Ro sen 22, 202
 Attached for your information is our final
                                          re   v.
                                             sreport, U.S.
                                                       m
                                                            r
                                                         beImmigration  and Customs
 Enforcement’s Award of the Family   F lo           c e
                                d in Case
                            citewhich     d  on D
                                                  e
                                            Management     Program Contract. ICE
 provided technical comments,       hiv we
                                         e  incorporated   into the report as
                                a
 appropriate. The report containsr c
                      9 -56326 no recommendations.
                  o. 1
 Consistent withNour responsibility under the Inspector General Act, we will
 provide copies of our report to congressional committees with oversight and
 appropriation responsibility over the Department of Homeland Security. We will
 post a redacted version of the report on our website.

 You may call me with any questionsǡ or your staff may contact
 Donald Bumgardner, Deputy Assistant Inspector General for Audits, at
 (202) 254-4100.

 Attachment




 www.oig.dhs.gov              FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 61 of 72 Page ID
                                 #:42419
                         FOR OFFICIAL USE ONLY
                                          OFFICE OF INSPECTOR GENERAL
                                                   Department of Homeland Security

                                                                Background

 The Family Case Management Program (FCMP) is an alternative to detention
 that uses case managers to ensure participants comply with immigration
 obligations, such as check-ins with U.S. Immigration and Customs
 Enforcement (ICE) and attendance at immigration court hearings, while
 allowing them to remain in their community as they move through immigration
 proceedings. FCMP facilitates access to holistic community-based services
 tailored to each family’s needs, including:

                     x      orientation and education about participants’ rights and
                            responsibilities;
                     x      individualized family service plans;
                     x      assistance with transportation logistics; and
                     x      safe repatriation and reintegration planning for participants who
                            are returning to their home countries.

 In September 2015, ICE awarded five indefinite delivery indefinite quantity
 (IDIQ)1 contracts to establish the Family Case Management Program.        The
 contracts were awarded to GEO Care, LLC (GEO        sen
                                                     Care), a    2 020of The
                                                              division
                                                               ,              GEO
                                            s v . Ro ber 22
 Group, Inc. The GEO Group is a provider
                                   in Flore of  correctional,
                                                D e cem       detention, and
 community re-entry services,itewhich
                                 d      operates
                                          do  n   several detention  centers under
                             c        iv e
 separate ICE contracts.         arch
                      9- 56326
                     1 of the acquisition, ICE Enforcement and Removal
 During the early stages
                No.
 Operations planned to enroll a maximum of 1,500 families (300 families per
 location) in each of five targeted metropolitan locations: Baltimore,
 MD/Washington, DC; Los Angeles, CA; New York City, NY/Newark, NJ; Miami,
 FL; and Chicago, IL. Enforcement Removal Operations later modified the
 contract to reflect the maximum enrollment of 800 families in total,
 approximately 160 families in each of the five locations.

 We initiated this audit at the request of Representative Raúl M. Grijalva, who
 was concerned that the FCMP contract may have been improperly awarded to
 GEO Care. This report presents the results of our audit, which we conducted to
 determine whether ICE awarded the FCMP contracts in accordance with laws,
 regulations, and guidance.




 
 1According to the Federal Acquisition Regulation (FAR), an indefinite-quantity contract
 provides for an indefinite quantity, within stated limits, of supplies or services during a fixed
 period. The Government places orders for individual requirements. See 48 CFR 16.504.
 www.oig.dhs.gov                                 2                                        OIG-18-22
                                                           FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 62 of 72 Page ID
                                 #:42420
                         FOR OFFICIAL USE ONLY
                                          OFFICE OF INSPECTOR GENERAL
                                                   Department of Homeland Security

                                                              Results of Audit
                                           
 ICE properly awarded the FCMP contracts and complied with applicable laws,
 regulations, and guidance during the acquisition process. Specifically, ICE
 promoted open vendor competition during the family case management
 services solicitation process by publicly issuing notices and requests for
 proposals (RFP). In addition, ICE evaluated vendor proposals in accordance
 with established criteria and selected the vendor based on a comparative
 evaluation of proposals, which were adequately documented in the contract
 file.

 Solicitation and RFP

 ICE’s Office of Acquisition Management adequately promoted vendor
 competition by publicly posting solicitations and allowing sufficient response
 time. ICE posted pre-solicitation notices on February 4, 2015, and 15 days
 later it issued five RFPs2 for the provision of family case management services
 in the following metropolitan locations: Baltimore, MD/Washington, DC; Los
 Angeles, CA; New York City, NY/Newark, NJ; Miami, FL; and Chicago, IL. Four
                                                                         0 Refugee
                                                                      02and
 vendors submitted proposals: GEO Care; Lutheran
                                                   R o senImmigration
                                                                 2 , 2
 Service (LIRS); MVM, Inc.; and Baptist rChild
                                             es v. Family
                                                        m    er 2
                                                           bServices.  Each vendor had
                                      n Flo         e ce
 prior experience in providing services
                                     i     either D
                                                  for immigrants or for non-profit
 organizations.               cited hived on
                                    rc
                        56326 a
 Evaluation of Vendor  -
                    19Proposals and Selection
                No.
 ICE evaluated the vendor proposals according to applicable guidelines and
 regulations.3 ICE established two separate committees that independently
 evaluated each vendor proposal (see appendix A for evaluation factors and
 ratings). One committee evaluated the proposals for technical and management
 capabilities without any knowledge of the proposed cost or vendors’ past
 performance. The other committee reviewed only the vendors’ past performance
 and the cost proposals. ICE’s ultimate goal was to select a vendor that
 represented the overall best value for the Government.

 LIRS received the highest technical rating (excellent), as well as the highest
 rating for past performance (substantial confidence). According to the
 evaluation committee reports, the LIRS proposal demonstrated “excellent”


 
 2 The RFP included information such as the instructions, the Government’s requirement based
 on statement of objectives, seven evaluation factors, and the evaluation methodology. Vendors
 were required to submit their proposals in three volumes with each volume relating to a
 specific evaluation factor(s) as shown in appendix A.
 3 FAR, 48 C.F.R. part 15.


 www.oig.dhs.gov                                                     3               OIG-18-22
                                                           FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 63 of 72 Page ID
                                 #:42421
                         FOR OFFICIAL USE ONLY
                                          OFFICE OF INSPECTOR GENERAL
                                                   Department of Homeland Security

 capabilities in the areas of case management and had established community
 ties.

 GEO Care received the second highest technical rating of “good” and the
 highest rating of “substantial confidence” for past performance. The evaluation
 committee concluded that GEO Care demonstrated case management
 capability through its work experience from other contracts and “clearly
 demonstrated that it has the resources to take on a project of this size, scope
 and complexity.” According to the committee report, GEO Care’s Quality
 Control Plan helped mitigate the committee’s concerns about GEO Care’s
 limited experience in the field of social services.

 ICE fully documented the independent government cost estimate for the
 acquisition of family case management services, as required by the Homeland
 Security Acquisition Manual. The independent government cost estimate
 determined a cost of $17.3 million per location and $86.7 million for all five
 locations for the full performance period. As shown in table 1, all the vendors’
 proposals were less than the independent government cost estimate, except for
 LIRS, which was XXX4 million more than the independent government cost
 estimate.                                          n           020
                                                         se          2
                                               s v . Ro ber 22,
 As required by FAR 15.304 and 15.305,
                                      in FloreICE’sD
                                                      evaluation
                                                      e cem       of proposals included
 a documented review of a cost      price analysis
                                 ited ived o     n   to establish price reasonableness.
                                c
 ICE compared the prices proposed
                                2 6 archby GEO Care, LIRS, MVM, and Baptist Child
 Family Services for all -five 3
                             6 program location sites for the full period of
                   . 19 5Baptist Child Family Services proposed the lowest price
 performance. Although
                  o
                N
 of XXX.X million, it was ineligible for the award because its technical proposal
 was rated “unacceptable.” Of the remaining vendors, GEO Care was priced the
 lowest at $72.7 million, followed by MVM at XXX.X million, and LIRS at XXX.X
 million.

                        Table 1. Vendor Evaluation Ratings and Proposed Price
                                                                                          Price for Full
                               Technical                                               Performance Period
   Vendor                        Rating                        Past Performance            (in millions)
 LIRS                         Excellent                      Substantial confidence                   XXXX
 GEO Care                     Good                           Substantial confidence                 $72.7
 MVM                          Acceptable                     Satisfactory confidence                XXXX
 BCFS                         Unacceptable Satisfactory confidence                                  XXXX
 Source: ICE


 
 4
  Losing bidders’ pricing was redacted to protect proprietary information pursuant to FAR
 3.104-4.
 www.oig.dhs.gov                               4                                      OIG-18-22
                                                           FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 64 of 72 Page ID
                                 #:42422
                         FOR OFFICIAL USE ONLY
                   OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security

 Price was the determining factor in this acquisition, which is consistent with
 the evaluation methodology established in the RFP. Although LIRS received a
 technical rating of “excellent,” its price proposal was XX percent more than
 GEO Care’s, which was the second highest rated proposal and the lowest
 priced. According to the RFP, the combination of technical capability and past
 performance “are more important than price.… However, the Government will
 not make an award at a significantly higher overall cost to the Government to
 achieve only slightly superior technical capability.” As such, ICE could not
 justify the substantially higher proposal cost over a slightly higher technical
 rating.

 ICE’s Office of Acquisition Management documented its determination that
 GEO Care’s proposals represented the best value for the government. On
 September 16, 2015, ICE awarded all five IDIQ contracts in the amount of
 $72.7 million to GEO Care to establish the FCMP. Each contract has a total
 potential performance period of 5 years and 6 months.

 Contract Modifications

                                                    n            20
                                            v.         r 22, 20November 2015
                                               Rose ebetween
 We reviewed five contract modifications that occurred

                                   n Flores Deceand
 and May 2016, which were properly documented      mb justified. Reasons for the
                            cited i
 contract modifications included:
                                        d on
                                arc hive
    x incorporation of -a55  26
                          63percent discount offered by GEO Care if the
      company Nwas. 19
                 o awarded four or more of the contracts, which decreased
        the contract price by $3.6 million to $69.1 million;
    x   a change in the maximum number of participants to be enrolled; and
    x   accommodation for community-based organization subcontractor
        participation. (ICE directed GEO Care to partner with various
        community-based organizations to maximize local faith-based provider
        participation in FCMP services.)

 Program Costs and Performance Metrics

 As of March 30, 2017, ICE reported that it expended $17.5 million in program
 costs to enroll 781 active participants in FCMP across all five locations.
 According to ICE, overall program compliance for all five regions is an average
 of 99 percent for ICE check-ins and appointments, as well as 100 percent
 attendance at court hearings. Since the inception of FCMP, 23 out of 954
 participants (2 percent) were reported as absconders.




 www.oig.dhs.gov                        5                               OIG-18-22
                            FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 65 of 72 Page ID
                                 #:42423
                         FOR OFFICIAL USE ONLY
                     OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security

                    Objective, Scope, and Methodology

 We conducted this audit to determine whether ICE awarded the FCMP contract
 in accordance with laws, regulations, and guidance.

 To accomplish our objective we reviewed laws, regulations, and guidance
 applicable to the contract pre-award and award processes. We interviewed ICE
 personnel from Enforcement and Removal Operations and the Office of
 Acquisition Management to obtain an understanding of the program and the
 acquisition process for the FCMP. In addition, we reviewed contract file
 documentation, including acquisition planning documents, contract
 solicitations, vendor requests for proposals, and ICE evaluation reports to
 determine whether contract pre-award and award procedures were conducted
 in accordance with laws, regulations, and guidance. We also conducted a
 limited review of post-award contract modifications and performance metrics.
 We did not rely on computer-processed data to materially support findings,
 conclusions, or recommendations in this report.

 We conducted this performance audit between January 2016 and
                                                         se n       , 2020 April 2017
 pursuant to the Inspector General Act of 1978,        as amended,    and according to
 generally accepted government auditing      re s v. Ro mThose
                                               standards.    ber 22standards require
 that we plan and perform the     audit
                                   d
                                            o
                                     in Ftol obtain
                                                  n   ece
                                                    Dsufficient, appropriate evidence to
                              cite             o
                                            ed and conclusions
 provide a reasonable basis for our   ch  iv
                                        findings                      based upon our
                              2  6 ar
 audit objectives. We believe3
                          -56 that the evidence obtained provides a reasonable
                   o .
 basis for our findings19and conclusions based upon our audit objective.
                  N
 Office of Audits major contributors to this report are: Lisa Vonder Haar, Audit
 Director; Modupe Ogunduyile, Audit Manager; Gloria Medina-Ortiz, Auditor-in-
 Charge; Garrick Greer, Auditor; Jason Kim, Auditor; Nedra Rucker, Auditor;
 Kevin Dolloson, Communications Analyst; and Jeffrey Wilson, Independent
 Referencer.
 




 www.oig.dhs.gov                           6                                  OIG-18-22
                             FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 66 of 72 Page ID
                                 #:42424
                         FOR OFFICIAL USE ONLY
                   OFFICE OF INSPECTOR GENERAL
                      Department of Homeland Security

 Appendix A
 Evaluation Factors and Ratings

 Exhibit 1. Proposals by Volume and Evaluation Factors
               Volume                       Evaluation Factors
   I. Demonstrated Technical/        1. Performance work statement
   Management Capabilities           2. Key personnel and staffing
   Proposal                             plan
                                     3. Corporate experience
                                     4. Quality control plan
                                     5. Management plan
   II. Past Performance              6. Past performance
   III. Price/Cost Proposal          7. Price
 Source: ICE



 Exhibit 2. Proposal Ratings for Technical and Past Performance
         Volume I
                                              R os en II 2, 2020
                                               Volume
         Technical
                                     lores Past   em ber 2
                                           v. Performance
          Excellent                             c
                                 in F Substantial
                                              e      confidence
            Good                         on D
                           cited hivedSatisfactory   confidence
         Acceptable            ar c        Limited confidence
                       -56326
          Marginalo. 19                      No confidence
                N
       Unacceptable                  Unknown confidence (Neutral)
 Source: ICE
 




 www.oig.dhs.gov                     7                              OIG-18-22
                         FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 67 of 72 Page ID
                                 #:42425
                         FOR OFFICIAL USE ONLY
                    OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security

 Appendix B
 Report Distribution

 Department of Homeland Security

 Secretary
 Deputy Secretary
 Chief of Staff
 General Counsel
 Executive Secretary
 Director, GAO/OIG Liaison Office
 Assistant Secretary for Office of Policy
 Assistant Secretary for Office of Public Affairs
 Assistant Secretary for Office of Legislative Affairs
 ICE Audit Liaison

 Office of Management and Budget

 Chief, Homeland Security Branch                              0
 DHS OIG Budget Examiner                        Ro sen 22, 202
                                       lores v.    em ber
                                   in F       De  c
 Congress                    cited hived on
                             2 6 arc
 Congressional Oversight  6 3
                   o. 19-5 and Appropriations Committees
 Raúl M. Grijalva,
                N U.S. House of Representatives




 www.oig.dhs.gov                          8                        OIG-18-22
                            FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 68 of 72 Page ID
                                 #:42426




                   Additional Information and Copies

To view this and any of our other reports, please visit our website at:
www.oig.dhs.gov.

For further information or questions, please contact Office of Inspector General
Public Affairs at: DHS-OIG.OfficePublicAffairs@oig.dhs.gov.
Follow us on Twitter at: @dhsoig.




                                                           0
                                             Ro sen 22, 202
                                    lores v.    em ber
                                in F       De  c
                          cited hived on
                          2 6 arc
                        63
                 o. 19-5
                N

                                  OIG Hotline

To report fraud, waste, or abuse, visit our website at www.oig.dhs.gov and click
on the red "Hotline" tab. If you cannot access our website, call our hotline at
(800) 323-8603, fax our hotline at (202) 254-4297, or write to us at:

                         Department of Homeland Security
                         Office of Inspector General, Mail Stop 0305
                         Attention: Hotline
                         245 Murray Drive, SW
                         Washington, DC 20528-0305
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 69 of 72 Page ID
                                 #:42427


                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                Ź    A material point of fact or law was overlooked in the decision;
                Ź    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                Ź    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. /201                                                            1
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 70 of 72 Page ID
                                 #:42428

                Ź        Consideration by the full Court is necessary to secure or maintain
                         uniformity of the Court’s decisions; or
                Ź        The proceeding involves a question of exceptional importance; or
                Ź        The opinion directly conflicts with an existing opinion by another
                         court of appeals or the Supreme Court and substantially affects a
                         rule of national application in which there is an overriding need for
                         national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. /201                                                                2
        Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 71 of 72 Page ID
      •                                        #:42429 by a Certificate of Compliance
             The petition or answer must be accompanied
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           Ź      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            Ź     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. /201                                                       3
Case 2:85-cv-04544-DMG-AGR Document 1055 Filed 12/29/20 Page 72 of 72 Page ID
                                 #:42430



                           81,7('67$7(6&28572)$33($/6
                                )257+(1,17+&,5&8,7
                                   )RUP%LOORI&RVWV
        Instructions for this form: http://www.ca9.uscourts.gov/forms/form10instructions.pdf

  WK&LU&DVH1XPEHU V

  &DVH1DPH
  7KH&OHUNLVUHTXHVWHGWRDZDUGFRVWVWR party name(s) 



  ,VZHDUXQGHUSHQDOW\RISHUMXU\WKDWWKHFRSLHVIRUZKLFKFRVWVDUHUHTXHVWHGZHUH
  DFWXDOO\DQGQHFHVVDULO\SURGXFHGDQGWKDWWKHUHTXHVWHGFRVWVZHUHDFWXDOO\
  H[SHQGHG
  6LJQDWXUH                                                                 'DWH
 (use “V>W\SHGQDPH@” to sign electronically-filed documents)

                                                                             5(48(67('
  &2677$;$%/(
                                                                    (each column must be completed)
                                                          1RRI     3DJHVSHU                          727$/
  '2&80(176)((3$,'                                                           &RVWSHU3DJH
                                                          &RSLHV        &RS\                               &267

  ([FHUSWVRI5HFRUG                                                                                 

  3ULQFLSDO%ULHI V (Opening Brief; Answering
  Brief; 1st, 2nd , and/or 3rd Brief on Cross-Appeal;                                                
  Intervenor Brief)

  5HSO\%ULHI&URVV$SSHDO5HSO\%ULHI                                                            


  6XSSOHPHQWDO%ULHI V                                                                               


  3HWLWLRQIRU5HYLHZ'RFNHW)HH3HWLWLRQIRU:ULWRI0DQGDPXV'RFNHW)HH                           


                                                                                         727$/ 

 *Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
 Vol. 2 (250 pgs.) + Vol. 3 (240 pgs.)] as:
 No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);
 TOTAL: 4 x 500 x $.10 = $200.
                        Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 )RUP                                                                                            Rev. 12/01/2018
